Citation Nr: 1042876	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-33 249	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
by a leg length discrepancy.

2.  Entitlement to service connection for a bilateral (left and 
right) upper extremity disorder manifested by weakness and 
numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1993 to June 
2004.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2008, the Board remanded the Veteran's claims via the 
Appeals Management Center (AMC) in Washington, DC, to schedule 
him for a hearing at the RO before a Veterans Law Judge of the 
Board - also called a Travel Board hearing.  In the meantime, 
jurisdiction over the Veteran's claims was transferred to the RO 
in Oakland, California, and he had his requested hearing there in 
November 2008 before the undersigned Veterans Law Judge of the 
Board (travel Board hearing).  A transcript of the proceeding is 
on file.  Moreover, he has since provided additional evidence and 
waived his right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

Following the November 2008 hearing, the Board again remanded the 
Veteran's claims in January 2009 for additional development and 
consideration - this time primarily to have him undergo VA 
compensation examinations for medical nexus opinions concerning 
the etiology of his claimed disorders, especially insofar as 
whether they are attributable to (caused or aggravated by) his 
military service, including associated with already service-
connected disability.  In March 2010, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny the 
claims and returned the file to the Board for further appellate 
review.




FINDINGS OF FACT

1.  There are three segments of the spine - cervical (neck), 
thoracic (middle), and lumbar (low back).

2.  The Veteran's service-connected disabilities include 
degenerative disc disease of the lumbar segment with associated 
paresthesias (weakness/numbness) in his lower extremities, and 
degenerative changes of the adjacent thoracic segment, which he 
initially claimed as an "upper back condition".

3.  In January 2009, because records showed the Veteran also had 
complained of weakness and numbness in his upper extremities 
during service and had received a diagnosis of cervical 
radiculopathy since service, the Board remanded his claim for 
service connection for a bilateral (left and right) upper 
extremity disorder manifested by weakness and numbness to have 
him undergo a VA compensation examination for a medical nexus 
opinion concerning the etiology of this disorder, including 
especially the likelihood it dates back to the symptoms he had in 
service.

4.  The VA compensation examiner that evaluated the Veteran in 
February 2009 pursuant to this remand directive diagnosed 
cervical strain and indicated the Veteran has some mild weakness 
of the fifth finger accompanied by mild decreased sensation that 
may be caused by nerve compression, which most commonly occurs at 
the elbow or by compression of the eighth cervical root at C7-T1, 
which may mimic an ulnar palsy.  Consistent with this, added this 
VA examiner, the Veteran has pain along the medial side of his 
forearm and the pain is bilateral.  However, he has no atrophy or 
wasting of the interossei muscles, and his cervical plain films 
are normal (this apparently was in reference to the radiological 
studies, i.e., X-rays, done in conjunction with that VA 
compensation examination, which had revealed the vertebral bodies 
were normal, pedicles intact, interspaces not narrowed, 
and no cervical spine ribs).



5.  So to better help delineate the etiology of this disorder, 
this VA examiner indicated it would be beneficial to obtain a 
magnetic resonance imaging (MRI) scan of the Veteran's cervical 
spine, as well as nerve conduction studies and an electromyograph 
(EMG) of his upper extremities.

6.  When again contacted concerning this recommended additional 
clinical evaluation and workup, this VA compensation examiner 
indicated in a supplemental March 2010 statement that, following 
that February 2009 VA compensation examination, the Veteran was 
scheduled for an EMG and MRI scan but did not show up for the EMG 
and, following repeated calls in February 2010, had not returned 
these phone calls regarding his MRI, so no further action was to 
be taken at this time.

7.  Consequently, there is still no competent and credible 
medical or other evidence of record indicating the weakness and 
numbness affecting the Veteran's upper extremities - even if 
indeed attributable to his post-service diagnosis of cervical 
radiculopathy, is associated with these same or similar symptoms 
he experienced while in service or caused or made worse by his 
service or a 
service-connected disability.

8.  The Veteran has a leg length discrepancy, albeit extremely 
mild, which was not noted during his military enlistment 
examination, rather, detected incidentally once in service during 
an examination for complaints of low back pain, and which the VA 
compensation examiner that evaluated the Veteran in February 
2009, on remand, indicated can have multiple diverse causes - 
that is, be congenital, developmental or acquired.

9.  This VA compensation examiner therefore indicated the 
etiology of this leg discrepancy is unclear - though certainly a 
common finding in childhood that is incidentally noted later, so 
he would have to resort to mere speculation to state whether this 
leg length discrepancy existed prior to the Veteran's military 
service.

10.  Because there is not clear and unmistakable evidence the 
Veteran had this leg length discrepancy prior to his military 
service, it is presumed he did not and was in sound condition 
when entering service.

11.  Although the February 2009 VA compensation examiner went on 
to conclude there is no clear and unmistakable evidence this 
condition was aggravated by the Veteran's military service, it 
need not have been since it was not noted when entering service, 
instead, not until he was already in service.

12.  Therefore, since by all accounts first noted in service, it 
is just as likely as not this disorder only dates back to the 
Veteran's service.


CONCLUSIONS OF LAW

1.  It is not shown the Veteran's bilateral (left and right) 
upper extremity disorder manifested by weakness and numbness was 
incurred during or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Resolving all reasonable doubt in his favor, however, the 
Veteran's leg length discrepancy was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
underlying merits, providing relevant VA case law, regulations 
and statutory provisions, the relevant factual background, and an 
analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2004, 
March 2006, August 2007, and February 2009.  The letters informed 
him of the evidence required to substantiate his claims and of 
his and VA's respective responsibilities in obtaining this 
supporting evidence.  Note also that the March 2006, August 2007 
and February 2009 letters complied with Dingess by as well 
discussing the "downstream" disability rating and effective 
date elements of his claims.  Moreover, since providing that 
additional Dingess notice, the AMC has readjudicated his claims 
in the March 2010 SSOC, including considering any additional 
evidence received in response to that additional notice.  So his 
claims have been reconsidered since providing all necessary VCAA 
notice, such that the timing error in the provision of this 
additional notice - since it did not precede the initial 
adjudication of the claims, rather, was post-adjudicatory, has 
been rectified ("cured").  See again Mayfield IV and Prickett, 
supra.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his service 
treatment records (STRs), VA treatment records 
and lay statements.  He also, as mentioned, had a hearing before 
the Board.  As well, he had a VA compensation examination in 
August 2004 and, pursuant to the Board's more recent remand 
directive, had another VA compensation examination in February 
2009 for medical nexus opinions concerning whether his claimed 
disorders are attributable to his  military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

And in obtaining these medical nexus opinions concerning this 
determinative issue, or at least making valiant efforts to, there 
was substantial compliance with the Board's January 2009 remand 
directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 
2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Further concerning this, the Board sees that the AMC, in 
readjudicating on remand the claim for a bilateral (left and 
right) upper extremity disorder manifested by weakness and 
numbness, determined the February 2009 VA compensation 
examination was inadequate for rating purposes.  38 C.F.R. § 4.2.  
As such, the Veteran was scheduled for additional tests, 
including an MRI and EMG to determine the etiology of his 
disorder.  However, he failed to report to the scheduled test 
times, even after VA attempted to contact him by phone twice in 
February 2010.  Thereafter, an addendum was filed in March 2010 
explaining why no further action was being taken by VA to obtain 
the tests required for an adequate determination of the etiology 
of this disorder.  The Veteran has not provided an explanation, 
justification or good cause as to why he failed to report for 
these additional necessary tests, and there is no indication he 
did not receive the required notification informing him of the 
scheduled times for these additional tests.  See also Kyhn v. 
Shinseki, 23 Vet. App. 335, 339 (2010) (indicating that, 
because the regular practices of VA do not include maintaining a 
hard copy of the Veteran's notice of his/her scheduled VA 
examination, the absence of any such copy from the claims file 
cannot be used as evidence to demonstrate that a notice was not 
mailed).

Indeed, as the Court held in Saylock v. Derwinski, 3 Vet. App. 
294, 395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative 
regularity dictate a presumption that Government officials 'have 
properly fulfilled their official duties.'"  For VA purposes, 
"notice" means written notice sent to a claimant at his or her 
most recent address of record.  38 C.F.R. 3.1(q) (2009).  The 
presumption of administrative regularity does not diminish the 
claimant's responsibility to keep VA informed of changes of 
address.  If he does not do so, VA is not obligated to "turn up 
heaven and earth to find him."  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  

VA regulation provides that, when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655 (2009). Further, the 
Court has held that the duty to assist is not a one-way street.  
If a Veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the Veteran's failure to report for his VA 
examination pertaining specifically to his claim for a bilateral 
(left and right) upper extremity disorder manifested by weakness 
and numbness, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA.  38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is 
satisfied that appellate review may proceed without prejudicing 
him.

II.  Statutes, Regulations and Precedent Cases Governing Claims 
for Service Connection

Generally, service connection is granted if the evidence shows a 
current disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection requires 
competent evidence showing:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
relevant disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Organic diseases of the nervous system will be presumed to have 
been incurred in service if manifested to a compensable degree 
(of at least 10-percent disabling) within one year after service.  
This presumption, however, is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or a disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A 
disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence relating the current disorder to service must 
be medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden elements to etiologically link the 
current disability to service is by demonstrating continuity of 
symptomatology.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition also 
shall be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995). 

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

In determining whether service connection is warranted for a 
disability, VA adjudicators are responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise (meaning about evenly balanced for and against 
the claim), with the Veteran prevailing in either event.  
Conversely, the claim must be denied if the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.  Bilateral (Left and Right) Upper Extremity Disorder 
Manifested by Weakness and Numbness

The Veteran began serving on active duty in the military in 
October 1993.  Records show he presented for treatment at Lompoc 
Hospital for weakness and numbness in his upper extremities 
several years later, initially in July 2003 and again in November 
2003, December 2003, and February 2004.  But all of that 
evaluation and treatment occurred while he was in the military 
since he was not discharged until June 2004.

The Veteran's post-service VA progress notes printed in May 2007 
provide that, as of February 2005, his active medical problems 
included cervical radiculopathy.  Therefore, there is competent 
evidence that may account for his currently claimed disability, 
i.e., cervical radiculopathy manifested by weakness and numbness 
in his upper extremities.  Therefore, the determinative issue is 
whether this condition is attributable to his military service - 
including to the same or similar symptoms he experienced while in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As further concerning this possible correlation, the record 
includes a January 2004 letter from a private physician, P.E., a 
Diplomat of the American Board of Neurology and Associate 
Clinical Professor at UCLA's School of Medicine.  This letter 
discusses the numbness in "both [of the Veteran's] upper 
extremities" and recommends to military medical personnel that he 
be provided an MRI for further clinical evaluation and workup.  
He was in the military at the time of that recommendation.  
Hence, as already explained, the Board remanded this claim in 
January 2009 to have him undergo a VA compensation examination 
for a medical nexus opinion concerning the etiology of this 
disorder, including especially the likelihood that it dates back 
to the symptoms he had in service.

The VA compensation examiner that evaluated the Veteran in 
February 2009 pursuant to this remand directive diagnosed 
cervical strain and indicated the Veteran has some mild weakness 
of the fifth finger accompanied by mild decreased sensation that 
may be caused by nerve compression, which most commonly occurs at 
the elbow or by compression of the eighth cervical root at C7-T1, 
which may mimic an ulnar palsy.  Consistent with this, added this 
VA examiner, the Veteran has pain along the medial side of his 
forearm and the pain is bilateral.  However, he has no atrophy or 
wasting of the interossei muscles, and his cervical plain films 
are normal (this apparently was in reference to the radiological 
studies, i.e., X-rays, done in conjunction with that VA 
compensation examination, which had revealed the vertebral bodies 
were normal, pedicles intact, interspaces not narrowed, 
and no cervical spine ribs).

So to better help delineate the etiology of this disorder, this 
VA examiner indicated it would be beneficial to obtain an MRI 
scan of the Veteran's cervical spine, as well as nerve conduction 
studies and an EMG of his upper extremities.

But when again contacted concerning this recommended additional 
clinical evaluation and workup, this VA compensation examiner 
indicated in a supplemental March 2010 statement that, following 
that February 2009 VA compensation examination, the Veteran was 
scheduled for an EMG and MRI scan but did not show up for the EMG 
and, following repeated calls in February 2010, had not returned 
these phone calls regarding his MRI, so no further action was to 
be taken at this time.

Consequently, even since the Board's remand for this additional 
development of the claim, there still is no competent and 
credible medical or other evidence of record indicating the 
weakness and numbness affecting the Veteran's upper extremities, 
even if indeed attributable to his post-service diagnosis of 
cervical radiculopathy, is associated with these same or similar 
symptoms he experienced while in service or caused or made worse 
by his service or a service-connected disability.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

In testimony during his November 2008 travel Board hearing, the 
Veteran said that while in the military he routinely had to carry 
a 60 to 85 pound ruck sack and alert bags, C bags, chemical 
warfare, and other objects.  He added that, beginning in 1999, he 
started noticing problems and, by 2001, started getting the 
paralysis in question and could no longer carry his gear.

Even as a layman, the Veteran is certainly competent to proclaim 
having experienced weakness and numbness in his upper extremities 
while in service and during the relatively few years since.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability, during service and since, even where not corroborated 
by contemporaneous medical evidence).  Indeed, as mentioned, it 
already has been conceded when previously remanding this claim 
that he had relevant symptoms while in service - as documented 
in his STRs, and that he has received a pertinent diagnosis since 
service of cervical radiculopathy.  The question remained, 
however, in the absence of established continuity of 
symptomatology, whether there was the required linkage between 
the symptoms in service, those experienced during the years 
since, and this post-service diagnosis.  This is the reason the 
Board remanded for this additional development of the claim, to 
obtain further medical comment concerning this determinative 
issue.  And, unfortunately, because the Veteran did not appear 
for the additional recommended testing - namely, the MRI, EMG 
and nerve conduction studies, the VA compensation examiner was 
simply unable to establish this required linkage.  The Federal 
Circuit Court has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).



As the type of disorder at issue, cervical radiculopathy, is not 
the type of condition (like, for example, a broken arm or 
separated shoulder, flat feet (pes planus), varicose veins, or 
ringing in the ears (tinnitus)) that is readily capable of 
lay diagnosis and association of certain symptoms like upper 
extremity weakness and numbness with this diagnosis, the 
Veteran's unsubstantiated lay testimony purporting to establish 
this correlation is insufficient evidence, alone, to grant this 
claim.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Unlike here, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition and its relationship to the 
Veteran's military service when:  (1) the layperson is competent 
to identify the medical condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a bilateral (left and right) upper extremity disorder 
manifested by weakness and numbness.  So there is no reasonable 
doubt to resolve in his favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Leg Length Discrepancy

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

The Court has held on multiple occasions that lay statements by a 
Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, e.g., 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what 
a physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a pre-existing 
condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(the mere transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.)

Importantly, only such conditions as are recorded in examination 
reports are considered as "noted."  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  The 
disorder need not be symptomatic, but only noted on entrance.  
Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that, if a condition was not noted at time of enlistment 
into service, in order to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of 
Appeals for the Federal Circuit has adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  This 
holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not noted at 
entry but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the claimant 
to show that the condition increased in severity during service.



If, on the other hand, a pre-existing disability is noted upon 
entry into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that case, 
§ 1153 applies and the burden falls on him, not VA, to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).

If an increase is shown, the presumption of aggravation may be 
rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a pre-existing condition was aggravated by 
military service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).



"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence.")  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 
131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity in service beyond 
its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The presumption of aggravation applies where there was a 
worsening of the disability in service, regardless of whether the 
degree of worsening was enough to warrant compensation.  Browder 
v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, as the Board explained when previously remanding this claim 
in January 2009, the RO determined the Veteran's leg length 
discrepancy is a congenital defect and, therefore, by definition, 
necessarily pre-existed his military service.  And, furthermore, 
congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation and, thus, generally 
cannot be service connected as a matter of express VA regulation 
in the absence of additional disability due to aggravation during 
service by a superimposed condition.  38 C.F.R. §§ 3.303(c), 4.9.  
See also VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Monroe v. Brown, 
4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).



But the RO concluded the Veteran's leg length discrepancy is a 
congenital defect without citing any medical authority supporting 
this conclusion as a general proposition or specifically as to 
his case.  Before making such a determination requiring medical 
knowledge, there must be competent medical evidence to establish 
this as fact.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot make their own independent medical determination).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).

Furthermore, the Veteran's STRs document that his leg length 
discrepancy was discovered while in service.  See, e.g., the 
November 2003 orthopedic consultation.

The record also shows the Veteran's medical evaluation board 
(MEB) summary during service notes that an orthopedic surgeon had 
recommended the Veteran begin wearing orthotics to address the 
symptoms associated with his leg length discrepancy.  As he did 
not enter service wearing orthotics, indeed, again, did not even 
know he had a leg length discrepancy, this in turn suggested 
there had been a change in the status of this condition while in 
service.  And so, even if there was competent medical evidence of 
record establishing this disorder is, in fact, congenital, the 
fact that he had entered service without any problems associated 
therewith, but subsequently had developed problems relating 
thereto, suggested that, if this condition is congenital and, 
therefore, pre-existed his military service, perhaps it 
nonetheless was aggravated during or by his military service.  
The Board noted additionally, however, that, even if it was, 
there would have to be aggravation beyond the condition's natural 
progression since temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306- 7 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); and 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

Moreover, in another precedent case, Verdon v. Brown, 8 Vet. App. 
529 (1996), the Court held that the presumption of aggravation 
does not attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it is no 
more disabling than it was at entry into service.

Whatever the case, because the evidence of record was 
insufficient for the Board to make these necessary medical 
determinations, additional medical comment was needed, prompting 
the January 2009 remand for this further development of the 
claim.  An August 2004 VA compensation examiner, incidentally, 
had specifically determined the Veteran's back disorder was due 
to his leg length discrepancy, but had not also opined or 
commented on the etiology of this leg discrepancy disorder.

The February 2009 VA compensation examiner that evaluated the 
Veteran pursuant to this remand directive observed, on objective 
physical examination, that the Veteran did not have an 
appreciable limp or dramatic discrepancy by palpating the level 
of his iliac crest.  So this VA examiner described the Veteran's 
leg length discrepancy as extremely mild.  But this VA examiner 
then went on to acknowledge there are multiple diverse causes of 
leg length discrepancy, indicating it can be congenital, 
developmental or acquired.  He further explained that the 
Veteran's reported leg length discrepancy was detected 
incidentally, during service, on an examination for complaints of 
low back pain.  This VA examiner then conceded the etiology of 
this disorder is unclear, but certainly a common finding in 
childhood that is incidentally noted later.  In concluding, 
he said that he would be resorting to mere speculation to state 
whether this leg length discrepancy existed prior to the 
Veteran's military service, but that there is no clear and 
unmistakable evidence this condition was aggravated by 
the Veteran's military service.

A recent precedent case admonished the Board for relying on 
medical opinions that also were unable to establish this required 
linkage, that is, without resorting to mere speculation, as cause 
for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2010).

In Jones, the Court noted it was unclear whether the examiners 
were unable to provide this requested definitive medical comment 
on etiology because they actually were unable to since the limits 
of medical knowledge had been exhausted or, instead, for example, 
needed further information to assist in making this determination 
(e.g., additional records and/or diagnostic studies) or other 
procurable and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

Thus, before the Board can rely on an examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").

That is to say, the Board must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  
Therefore, it must be clear, from either the examiner's 
statements or the Board's decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  


When the record leaves this issue in doubt, it is the Board's 
duty to remand for further development.  The examiner may also 
have an obligation to conduct research in the medical literature 
depending on the evidence in the record at the time of 
examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at minimum, notify the claimant why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).  See, too, Bowling v. Principi, 15 
Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").

Here, another VA examination and/or additional medical comment is 
not needed because this VA examiner already has conceded there 
are several possible causes of the Veteran's leg length 
discrepancy.  So as this VA examiner explained, it might be 
congenital or developmental - especially since these conditions 
often date back to childhood but are not detected until later, 
and then only incidentally, but also may be acquired.  Therefore, 
since by all accounts this disorder was not initially noted until 
the Veteran already was on active duty in the military, so not 
during his enlistment examination, there is not the required 
clear and unmistakable evidence he had this leg length 
discrepancy prior to service.  The presumption of soundness 
attaches where, as here, there has been a military induction 
examination during which the disability about which the Veteran 
later complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  Moreover, since for all resultant intents 
and purposes he did not have this leg length discrepancy prior to 
his military service, there need only be a competent and credible 
indication this disorder, instead, initially manifested during 
his service.  That is to say, there can be no possible 
aggravation of what amounts to a nonexistent pre-service 
condition, so the VA examiner's additional opinion that there is 
no clear and unmistakable evidence this condition was aggravated 
by the Veteran's military service is irrelevant and, therefore, 
not dispositive or determinative of the claim.



Rather, as this VA examiner readily acknowledged, the etiology of 
this condition in this particular instance is unclear.  But what 
is certain, and in fact uncontroverted, is that this condition 
was first detected once the Veteran was in the military, 
so not before.  It thus is just as likely as not this disorder 
only dates back to his service, and in this circumstance he is 
given the benefit of the doubt and his claim granted.  38 C.F.R. 
§ 3.102.  An absolutely accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a bilateral (left and right) 
upper extremity disorder manifested by weakness and numbness is 
denied.

But the claim for service connection for leg length discrepancy 
is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


